DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,4-5,7-13,15-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: there was no prior art found on “the controller receiving a signal of the state of the height of the air suspension and calculates from a travel time of the radio signal a direct distance to at least one transponder” in combination with what has been claimed in the rest of the body of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                         
/KEVIN HURLEY/Primary Examiner, Art Unit 3611